Digitally signed by
                       Illinois Official Reports                        Reporter of Decisions
                                                                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                               Appellate Court                          Date: 2016.11.30
                                                                        12:48:24 -06'00'




                    Taylor v. Dart, 2016 IL App (1st) 143684



Appellate Court   PERCY TAYLOR, Plaintiff-Appellee, v. THOMAS J. DART, Sheriff
Caption           of Cook County, and THE COOK COUNTY SHERIFF’S MERIT
                  BOARD, Defendants-Appellants.



District & No.    First District, Fifth Division
                  Docket No. 1-14-3684


Filed             September 23, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-CH-26319; the
Review            Hon. Neil H. Cohen, Judge, presiding.



Judgment          Certified questions answered; cause remanded.



Counsel on        Anita M. Alvarez, State’s Attorney, of Chicago (Daniel F. Gallagher,
Appeal            James C. Pullos, Nicole K. Pasquinelli, Maureen O. Hannon and
                  Thomas Cargie, Assistant State’s Attorneys, of counsel), for
                  appellants.

                  Richard F. Linden, of Law Offices of Richard F. Linden, of Chicago,
                  for appellee.



Panel             JUSTICE HALL delivered the judgment of the court, with opinion.
                  Presiding Justice Gordon and Justice Lampkin concurred in the
                  judgment and opinion.
                                            OPINION

¶1       The defendants, Thomas J. Dart, Sheriff of Cook County (Sheriff Dart), and the Cook
     County Sheriff’s Merit Board (Merit Board) (collectively, the defendants) filed this
     interlocutory appeal pursuant to Illinois Supreme Court Rule 308 (eff. Feb. 26, 2010). The
     circuit court certified the following questions for our review:
                 “Is a Cook County Sheriff’s Merit Board member that was appointed on June 2,
             2011 to serve a term which expired on March 19, 2012, a lawfully appointed member
             of the Merit Board when he presided over Percy Taylor’s Merit Board Hearing on
             February 27, 2013? If the Merit Board member was not lawfully appointed to the Merit
             Board, does the decision of October 30, 2013 remain valid or is it rendered void?”

¶2                                       BACKGROUND
¶3                                          I. The Statute
¶4      Section 3-7002 of the Counties Code (Code) provides in pertinent part as follows:
           “There is created the Cook County Sheriff’s Merit Board, hereinafter called the Board,
           consisting of 7 members appointed by the Sheriff with the advice and consent of the
           county board, except that on and after the effective date of this amendatory Act of
           1997, the Sheriff may appoint 2 additional members, with the advice and consent of the
           county board, at his or her discretion. ***
               Upon the expiration of the terms of office of those first appointed (including the 2
           additional members first appointed under authority of this amendatory Act of 1991 and
           under the authority of this amendatory Act of the 91st General Assembly), their
           respective successors shall be appointed to hold office from the third Monday in March
           of the year of their respective appointments for a term of 6 years and until their
           successors are appointed and qualified for a like term. As additional members are
           appointed under authority of this amendatory Act of 1997, their terms shall be set to be
           staggered consistently with the terms of the existing Board members. No more than 3
           members of the Board shall be affiliated with the same political party, except that as
           additional members are appointed by the Sheriff under the authority of this amendatory
           Act of 1997 and under the authority of this amendatory Act of the 91st General
           Assembly, the political affiliation of the Board shall be such that no more than one-half
           of the members plus one additional member may be affiliated with the same political
           party. No member shall have held or have been a candidate for an elective public office
           within one year preceding his or her appointment.” 55 ILCS 5/3-7002 (West 2012).

¶5                                            II. Facts
¶6       On May 5, 2011, Sheriff Dart requested approval from the Cook County Board to appoint
     John R. Rosales to the Merit Board to fill the vacancy of Commissioner Daniel Lynch whose
     term on the Merit Board was to expire on March 19, 2012. The county board approved the
     Rosales appointment on June 1, 2011. After the expiration of Commissioner Lynch’s term on
     March 19, 2012, Sheriff Dart did not reappoint Mr. Rosales to the Merit Board, and he has
     continued to serve as a member of the Merit Board.



                                                -2-
¶7         On October 20, 2011, Sheriff Dart filed a complaint against the plaintiff alleging
       misconduct and seeking to terminate his employment as a Cook County sheriff’s police
       officer. On February 27, 2013, Mr. Rosales presided over the hearing held on Sheriff Dart’s
       complaint against the plaintiff. On October 30, 2013, the Merit Board issued its decision
       terminating the plaintiff’s employment. The October 30, 2013, order was signed by Mr.
       Rosales and seven Merit Board members.
¶8         The plaintiff filed a complaint for administrative review of the Merit Board’s decision. On
       May 7, 2014, the circuit court issued a memorandum and order affirming the Merit Board’s
       decision terminating the plaintiff’s employment. The plaintiff moved for reconsideration of the
       order arguing, inter alia, that the appointment of Mr. Rosales to the Merit Board was invalid
       because he was not appointed to a six-year term as required by section 3-7002 of the Code
       (55 ILCS 5/3-7002 (West 2012)).
¶9         The circuit court granted the plaintiff’s motion for reconsideration, finding that the
       appointment of Commissioner Rosales was invalid because he was appointed to less than a
       six-year term. The court rejected the defendants’ argument that the decision of the Merit Board
       remained valid because seven lawful members voted to terminate the plaintiff’s employment.
       The court found that the Merit Board was not lawfully constituted at the time it rendered its
       decision, and therefore, its decision could not be given effect. The circuit court vacated the
       Merit Board’s October 30, 2013, decision terminating the plaintiff’s employment and
       remanded the case for a new hearing on the charges against the plaintiff before a legally
       constituted Merit Board. The court denied the defendants’ motion for reconsideration
¶ 10       Following the circuit court’s certification of the questions for review, the defendants filed
       their request for leave to appeal, which was granted by this court on December 23, 2014.

¶ 11                                            ANALYSIS
¶ 12                                      I. Standards of Review
¶ 13       Rule 308 requires that the certified questions presented to this court for review be questions
       of law. Therefore, our review is de novo. Zlatev v. Millette, 2015 IL App (1st) 143173, ¶ 17.
       This case also requires this court to construe section 3-7002 of the Code, which is also a
       question of law to which the de novo standard of review applies. Majid v. Retirement Board of
       the Policemen’s Annuity & Benefit Fund, 2015 IL App (1st) 132182, ¶ 13.

¶ 14                                             II. Discussion
¶ 15       “The fundamental principle of statutory construction is to ascertain and give effect to the
       intent of the legislature.” Gilchrist v. Human Rights Comm’n, 312 Ill. App. 3d 597, 602 (2000).
       The court looks first at the statutory language as it is the best indication of the intent of the
       drafters. Majid, 2015 IL App (1st) 132182, ¶ 16. Unless defined therein, the unambiguous
       words in the statute are to be given their plain and ordinary meanings. Majid, 2015 IL App
       (1st) 132182, ¶ 16. The statute must be applied so that no part is rendered superfluous. Majid,
       2015 IL App (1st) 132182, ¶ 16. “ ‘Courts must also consider the reason and necessity for the
       law, the evils sought to be remedied and the purpose to be achieved.’ ” Majid, 2015 IL App
       (1st) 132182, ¶ 16 (quoting DiFiore v. Retirement Board of the Policemen’s Annuity & Benefit
       Fund, 313 Ill. App. 3d 546, 551 (2000).



                                                   -3-
¶ 16       As an administrative body, the Merit Board obtains its power to act from the legislation
       creating it, and its power to act is strictly confined to that granted in the enabling statute.
       Gilchrist, 312 Ill. App. 3d at 601. Administrative agencies have no general or common-law
       powers. Daniels v. Industrial Comm’n, 201 Ill. 2d 160, 165 (2002) (plurality opinion). Where
       an administrative body acts outside of its specific statutory authority, it acts without
       jurisdiction, and its actions are void and a nullity from their inception. Daniels, 201 Ill. 2d at
       165. Where an agency’s action is void, it may be attacked at any time, in any court, either
       directly or collaterally. Daniels, 201 Ill. 2d at 166.
¶ 17       With these principles in mind, we address the first certified question.

¶ 18                 A. Whether the Appointment of an Individual to the Merit Board
                                 for Less Than a Six-Year Term Is Valid?
¶ 19        From the plain language of the statute, we glean that the purpose of section 3-7002 is to
       select individuals to serve on the Merit Board with the goal of achieving an experienced and
       politically balanced Merit Board. In order to achieve these goals, the statute requires that the
       members’ terms be staggered, insuring that the Merit Board would always contain some
       experienced members and limiting the number of members from any one political party.
¶ 20        Section 3-7002 provides that members and their respective successors “shall be appointed
       to hold office *** for a term of 6 years and until their successors are appointed and qualified
       for a like term.” 55 ILCS 5/3-7002 (West 2012). The term “shall” in a statute indicates a
       mandatory obligation, unless the context indicates otherwise. Newkirk v. Bigard, 109 Ill. 2d 28,
       33 (1985). “ ‘[S]hall’ will not be given a permissive meaning where it is used with reference to
       any right or benefit to anyone, and the right and benefit depends upon giving a mandatory
       meaning to the word.” Newkirk, 109 Ill. 2d at 33.
¶ 21        Under the plain language of the statute, an individual appointed to serve as a member of the
       Merit Board has the right to be appointed to a full six-year term. This would be in keeping with
       the statutory goals of experience and political balance, which would be compromised if the
       sheriff could appoint a member for less than the six-year term provided in the statute.
¶ 22        The supreme court’s analysis in Vuagniaux v. Department of Professional Regulation, 208
       Ill. 2d 173 (2003), is instructive. In that case, the department brought a complaint against the
       plaintiff before the Medical Disciplinary Board (Board). The department adopted the
       discipline recommended by the Board. On administrative review, the circuit court set aside the
       Board’s decision and dismissed the department’s complaint against the plaintiff finding,
       inter alia, that the appointment of one Board member was not authorized by law. Vuagniaux,
       208 Ill. 2d at 184.
¶ 23        In affirming the decision of the circuit court, the supreme court noted that section 7(A) of
       the Medical Practice Act of 1987 (Practice Act) (225 ILCS 60/7(A) (West 1998)), required all
       Board members be appointed by and their vacancies filled “by the Governor by and with the
       advice and consent of the Senate.” Vuagniaux, 208 Ill. 2d at 185. While the Governor was
       authorized to act without the Senate when the Board recommended the removal of a member
       for misconduct or to make a vacancy appointment, the court determined that “participation by
       the Governor is always required.” Vuagniaux, 208 Ill. 2d at 186. Neither the Practices Act nor
       the Illinois Constitution of 1970 permitted the appointment or involuntary removal of Board
       members without gubernatorial action. Vuagniaux, 208 Ill. 2d at 186.


                                                   -4-
¶ 24        We also find Daniels instructive. In Daniels, the plaintiff’s case was assigned to a
       three-member panel of the Industrial Commission (Commission), but before the case could be
       heard, one of the panel members was elevated to Commission chairman. Another member of
       the panel resigned following a medical leave of absence. The new Commission chairman
       appointed individuals to fill his own vacancy and that of the resigning member. Daniels, 201
       Ill. 2d at 163.
¶ 25        On review, the supreme court found that the vacancies were not filled in accordance with
       section 13 of the Workers’ Compensation Act (Act) (820 ILCS 305/13 (West 1992)). Daniels,
       201 Ill. 2d at 163. Section 13 provided that the Governor was vested with the responsibility of
       filling Commission vacancies by and with the consent of the Senate. While the Governor was
       empowered to make a temporary appointment until the next meeting of the Senate, he then
       must nominate some person to fill the position. Daniels, 201 Ill. 2d at 163.
¶ 26        The court in Daniels further determined that the statutory procedure for filling vacancies
       was consistent with the purposes of the Act. The court noted that the law was “carefully
       designed to insure that the Industrial Commission represents a balance of interests.” Daniels,
       201 Ill. 2d at 164. Under the Act, the Governor was required to make his appointments to the
       Commission in such a way that the interests of employers, workers, and impartial citizens were
       equally represented. No more than four members could be of the same political party.
¶ 27        The supreme court noted that arbitrators appointed to be “acting commissioners” were not
       subject to the partisanship restrictions and were deemed to be representative of citizens not
       identifying with employers or employees. The court recognized the risk to the goals of the Act,
       explaining as follows:
                “Accordingly, if arbitrators could be designated as acting commissioners even after the
                commissioners whose workload they were handling left office, there would be no
                mechanism to insure that the balance of interests contemplated by the Act would be
                preserved. Through contrived designations and inaction by the Governor, the departure
                from office of sitting commissioners could be exploited to pack the Commission with
                members of the Governor’s political party or representatives of whatever economic
                class the Governor favored. Such a result would be directly contrary to the Act’s
                objectives.” Daniels, 201 Ill. 2d at 164-65.
¶ 28        The supreme court vacated the decision of the Commission and remanded for a new
       hearing before a legally constituted panel. Daniels, 201 Ill. 2d at 167; see Gilchrist, 312 Ill.
       App. 3d 597 (Human Rights Commission’s decision based on the administrative judge’s
       recommended order and decision was vacated and the case remanded for a new hearing, where
       the Commission had no statutory authority to accept the recommended order and decision of
       the administrative law judge since the judge had not presided over the public hearing as
       required by the Illinois Human Rights Act).
¶ 29        Like section 13 of the Act, section 3-7002 of the Code is designed to ensure that the goals
       of experienced membership and political balance are met. Like section 13, there is no
       provision for assuring that those goals are met where the appointment is for less than the
       six-year term required by the statute. In this case, once an appointment to a shorter term is
       made, the statute requires that the successor be appointed “for a like term.” In the long run,
       such shorter terms put at risk the makeup of the Merit Board as contemplated by section
       3-7005.


                                                  -5-
¶ 30       The defendants argue that unlike the statutes in Vuagniaux and Daniels, nothing in section
       3-7002 prohibits the sheriff from filling vacancies on the Merit Board. The defendants also
       argue that since the State had not preempted the manner in which vacancies on the Merit Board
       were filled, the Rosales appointment was a proper exercise of the Cook County’s home rule
       powers. However, the question of statutory authority to fill vacancies on the Merit Board was
       not certified to this court. Zlatev, 2015 IL App (1st) 143173, ¶ 17 (review is limited to the
       question certified to the court).
¶ 31       The defendants contend, next, that the statute implicitly gives the sheriff the power to
       appoint members to less than six-year terms. “The agency’s authority must either arise from
       the express language of the statute or ‘devolve by fair implication and intendment from the
       express provisions of the [statute] as an incident to achieving the objectives for which the
       [agency] was created.’ ” Vuagniaux v. Department of Professional Regulation, 208 Ill. 2d 173,
       188 (2003) (quoting Schalz v. McHenry County Sheriff’s Department Merit Comm’n, 113 Ill.
       2d 198, 202-03 (1986)). The defendants point out that at least four members are necessary for
       the Merit Board to perform its duties. See 55 ILCS 5/3-7005 (West 2012) (“the number of
       members that must be present to constitute a quorum shall be the number of members that
       constitute at least 40% of the Board”). The defendants argue that the authority to fill vacancies
       must be implied in the statute in order for the Merit Board to continue to conduct its business.
¶ 32       In Vuagniaux, the supreme court rejected a similar argument. The court concluded that “the
       removal of a Board member from participation in a specific disciplinary action does not
       empower the remaining Board members to sidestep the statutory nomination and confirmation
       process and invite another doctor to join them as a substitute.” Vuagniaux, 208 Ill. 2d at
       188-89. The Practices Act required only four of the seven voting members to constitute a
       quorum and provided that a vacancy did not impair the right of the quorum to conduct
       business. Vuagniaux, 208 Ill. 2d at 188. The court concluded that the power to appoint
       temporary members to the Board could not be implied from the statute as incident to achieving
       the Board’s statutory purposes. Vuagniaux, 208 Ill. 2d at 189.
¶ 33       In the present case, under section 3-7005 of the Code (55 ILCS 5/3-7005 (West 2012)),
       four Merit Board members are required to constitute a quorum to transact the business of the
       Board. Since there was no need to fill an unexpired term in order for the business of the Merit
       Board to continue, the authority of the sheriff to appoint an individual to an unexpired term
       cannot be implied as necessary to the Merit Board to perform its duties.
¶ 34       Phoenix Bond & Indemnity Co. v. Pappas, 309 Ill. App. 3d 779 (1999), relied on by the
       defendants, is distinguishable. In that case, the reviewing court held that the legislative grant to
       the county collector to hold auctions necessarily implied the authority to make rules to deal
       with the conduct of the auction. Phoenix Bond & Indemnity Co., 309 Ill. App. 3d at 784. In the
       present case, other than a quorum requirement, which was not challenged, nothing else was
       required for conducting the business of the Merit Board. Therefore, there was no need to imply
       statutory authority for the appointment of individuals for less than the six-year term in order for
       the business of the Merit Board to proceed.
¶ 35       We reject the defendants’ argument that we should defer to the Merit Board’s
       determination that section 3-7002 permits interim appointments and that interim members
       have the power to act until they are replaced. While deference to an agency’s interpretation of
       its own rules is normally given, the court is not bound by an agency’s interpretation that


                                                    -6-
       conflicts with the statute, is unreasonable or is erroneous. Crittenden v. Cook County Comm’n
       on Human Rights, 2013 IL 114876, ¶ 19.
¶ 36       We answer the first certified question in the negative; section 3-7002 of the Code does not
       authorize the Sheriff of Cook County either explicitly or by implication to appoint an
       individual to the Merit Board for less than a six-year term. We now address the second
       certified question.

¶ 37                  B. If the Merit Board Member Was Not Lawfully Appointed
                       to the Merit Board, Does the Decision of October 30, 2013,
                                  Remain Valid or Is It Rendered Void?
¶ 38       “A decision rendered by an administrative agency which lacks jurisdiction over the parties
       or the subject matter, or which lacks the inherent power to make or enter the decision involved,
       is void and may be attacked at any time or in any court, either directly or collaterally.” Board of
       Education of the City of Chicago v. Board of Trustees of the Public Schools Teachers’ Pension
       & Retirement Fund, 395 Ill. App. 3d 735, 739 (2009). In contrast, “ ‘[a] voidable judgment is a
       judgment entered erroneously by a court having jurisdiction.’ ” Babcock v. Wallace, 2012 IL
       App (1st) 111090, ¶ 14 (quoting Juszczyk v. Flores, 334 Ill. App. 3d 122, 126 (2002)).
¶ 39       The defendants rely on Peabody Coal Co. v. Industrial Comm’n, 349 Ill. App. 3d 1023
       (2004). In that case, Paul Rink was appointed by the Governor to fill an unexpired term of
       Commissioner Robert Madigan who resigned. Commissioner Madigan’s term ran until
       January 17, 2005, but Mr. Rink’s appointment expired on December 31, 2002. The Governor
       also appointed Diane Ford to Mr. Rink’s position, commencing on January 17, 2003. The
       Senate approved both appointments. The employee’s case was heard by a three-member panel,
       including Mr. Rink. The decision was issued by two commissioners from the original
       Commission panel, and Ms. Ford, who had replaced Mr. Rink. Peabody Coal Co., 349 Ill.
       App. 3d at 1026-27.
¶ 40       On appeal, the Industrial Division of the Appellate Court sua sponte raised the validity of
       the commission’s decision. The court determined that there was no authority under section 13
       of the Act permitting the Governor to limit the term of a commissioner. Once the Senate
       approved Mr. Rink’s appointment, there was no longer any vacancy to which Ms. Ford could
       be appointed. Therefore, Ms. Ford was never validly appointed a member of the Commission.
       Peabody Coal Co., 349 Ill. App. 3d at 1028.
¶ 41       Nonetheless, the court in Peabody Coal Co., found the Commission’s decision voidable
       rather than void, declining to follow Daniels. The court noted that Daniels was a plurality
       opinion. See Calles v. Scripto-Tokai Corp., 224 Ill. 2d 247, 269 (2007) (recognizing that
       plurality opinions are not binding precedent); Roark v. Macoupin Creek Drainage District,
       316 Ill. App. 3d 835, 845 (2000) (“ ‘[P]lurality decisions of a state supreme court, in which no
       majority agrees to the reasoning, are not binding under the doctrine of stare decisis.’ ” (quoting
       5 Am. Jur. 2d Appellate Review § 602, at 298 (1995))). Of the four concurring justices in
       Daniels, only two held that the Commission’s decision was void because of the illegality of the
       appointments of the two participating commissioners. Peabody Coal Co., 349 Ill. App. 3d at
       1028 (citing Daniels, 201 Ill. 2d at 165-67). The two specially concurring justices as well as




                                                    -7-
       the three dissenting justices would find that the Commission’s decision was not void. Peabody
       Coal Co., 349 Ill. App. 3d at 1028-29.1
¶ 42       Having determined that the Commission’s decision was voidable rather than void, the
       court in Peabody Coal Co., considered whether the de facto officer doctrine applied. Peabody
       Coal Co., 349 Ill. App. 3d at 1029. Under the de facto officer doctrine, an individual who is
       performing the duties of an office under color of title is considered to be an officer de facto,
       and the acts of the individual as an officer are valid so far as the public and interested third
       parties are concerned. Peabody Coal Co., 349 Ill. App. 3d at 1029 (citing Vuagniaux, 208 Ill.
       2d at 186-87); cf. Daniels, 201 Ill. 2d at 176-77 (McMorrow, J., specially concurring, joined by
       Freeman, J.) (de facto officer doctrine did not apply where the worker raised the validity of the
       Commission’s decision on direct review, but it should apply to preserve the validity of the
       decisions rendered by the Commission); Vuagniaux, 208 Ill. 2d at 186-87 (de facto officer
       doctrine did not apply where the plaintiff raised the validity of the member’s appointment in
       the disciplinary proceeding).
¶ 43       The court in Peabody Coal Co., concluded that the de facto officer doctrine applied to
       prevent the invalidation of Ms. Ford’s acts. Peabody Coal Co., 349 Ill. App. 3d at 1029. The
       court noted that the plaintiff never challenged the validity of the Commission’s decision based
       on the participation of an illegally appointed panel member. The issue was raised sua sponte
       by the reviewing court. Since the decision of the Commission was not void, the court held that
       “any attack on [the decision’s] validity by reason of [Ms.] Ford’s participation has been waived
       by reason of [the plaintiff’s] failure to raise the issue.” Peabody Coal Co., 349 Ill. App. 3d at
       1029. However, even if the Merit Board’s decision was voidable, the de facto officer doctrine
       would not apply in this case because the plaintiff raised the illegality of Mr. Rosales’s
       appointment to the Merit Board on direct review, not in a collateral proceeding. See
       Vuagniaux, 208 Ill. 2d at 187.
¶ 44       The defendants also rely on Max Shepard, Inc. v. Industrial Comm’n, 348 Ill. App. 3d 893
       (2004). However, in that case, the reviewing court found that Mr. Rink’s temporary
       appointment was made in accordance with the statute, and the court stated that it need not
       address the Commission’s authority to make appointments for less than the unexpired term of a
       commissioner, the issue in the case before us. Max Shepard, Inc., 348 Ill. App. 3d at 899-900.
¶ 45       In the present case, section 3-7002 of the Code did not authorize Sheriff Dart to appoint
       Mr. Rosales to less than a six-year term. His participation in the hearing and the decision of the
       Merit Board in this case requires that the Merit Board’s decision be vacated and remanded for
       a hearing before a legally constituted Merit Board as the circuit court ordered. See Vuagniaux,
       208 Ill. 2d at 189 (causes remanded to administrative agencies when original agency decisions
       were found to have been made by or with the participation of public officers, whose
       appointments were not authorized by statute, citing Daniels and Gilchrist).
¶ 46       The defendants argue that any defect with the Rosales appointment was cured when on
       December 17, 2014, the Cook County Board ratified Mr. Rosales appointment from March 19,
       2012, to the third Monday in March 2018. However, the defendants fail to cite any authority


           1
            Justice Kilbride concurred in Chief Justice Harrison’s opinion holding that the Commission’s
       decision was void. Justice McMorrow, joined by Justice Freeman, specially concurred. Justice
       Fitzgerald dissented, and Justice Thomas, joined by Justice Fitzgerald and Justice Garman, dissented.

                                                     -8-
       for that argument. Accordingly, the argument is forfeited. Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6,
       2013).
¶ 47       We conclude that the October 30, 2013, decision of the Merit Board was void because the
       Merit Board was illegally constituted at the time of the decision to terminate the plaintiff’s
       employment. In answer to the second certified question, the October 30, 2013, decision of the
       Merit Board is not valid because it is void.

¶ 48                                         CONCLUSION

¶ 49      Certified questions answered; cause remanded.




                                                   -9-